Guerry, J.
The only evidence connecting the defendant with the offense of operating a lottery known as the “number game” was that officers went to the home where the defendant lived, at 11 a. m., and in the room where she was found 35 tickets which they identified as lottery tickets used in the number game. From the record before us it does not appear that the defendant, a married woman, had possession of or was the writer of the tickets. Her husband lived with her; she had been confined to her home for some time; and there were no circumstances other than the fact that some scraps of paper with numbers and initials on them were found in the room. These facts alone were insufficient to exclude every reasonable hypothesis save that of the guilt of the accused. The court erred in overruling the certiorari.

Judgment reversed.


Broyles, C. J., and MacIntyre, J., concur.